LatimeR, Judge
(concurring in the result) :
I concur in the result.
I would concur outright if it were not for the presence of one concept in the majority opinion which might lead to confusion. There can be no dispute with the proposition that during a trial on the merits the conclusions of a medical board are hearsay and incompetent unless made admissible by stipulation or otherwise. Paragraph 122c of the Manual for Courts-Martial so indicates, but other portions of reports which are officially required might not be subject to objection. The pertinent part of that paragraph reads:
“So much of the report of a board of medical officers or any other medical record as pertains to entries of facts or events which are properly admissible under the official records or business entry exceptions to the hearsay rule (1445, c) may be received in evidence. The opinions as to the mental condition of the accused contained in such a report are not within these exceptions to the hearsay rule. They may be received in evidence by stipulation, and in a proper case, as memoranda of past recollections recorded (146a).” [Paragraph 122c, Manual for Courts-Martial, United States, 1951.]
At the board of review level a different question is presented. The Code does not set out the law on insanity, so we are compelled to look to the Manual for procedural guidance. Paragraph 124, Manual for Courts-Martial, United States, 1951, which governs higher authorities — under military law a board of review falls in that category — provides:
“After consideration of the record as a whole, if it appears to the convening authority or higher authority that a reasonable doubt exists as to the sanity of the accused, he should disapprove any findings of guilty of the charges and specifications affected by such doubt and take appropriate action with respect to the sentence. Such authority will take the action prescribed in 121 before taking action on the record whenever it appears from the record of trial or otherwise that further inquiry as to the mental condition of the accused is warranted in the interest of justice, regardless of whether any such question was raised at the trial or how it was determined if raised.”
That paragraph seems to place a dual responsibilty on the boards of review. First, if on the record the board has a reasonable doubt about the sanity of the accused, it should disapprove those findings of guilt which are affected and grant a rehearing. Second, if it appears from the record or otherwise that further inquiry as to accused’s mental condition is warranted, the board is directed to obtain a report *405from a board of medical officers. It would be sheer futility to require the board of review to get a report on accused’s sanity from medical officers if their conclusions could not be used to support an appellate finding. Therefore, if the board of review can consider the one report, it should not be limited to that alone, for in many instances psychiatrists disagree and the board should be encouraged to obtain and use the opinions of such other medical experts as it deems necessary. Then, based on the record of trial and the supplemental data obtained in the form of the requested medical reports, the board makes its determination. In the event the board has no doubt about accused’s sanity, a rehearing is not required. But, assuming the board has reasonable doubts about his mental condition and in the interest of justice concludes the findings and sentence should be set aside, then the record must be returned to the court-martial for a hearing on that issue. If any other interpretation is adopted, boards of review will become trial forums which must subpoena witnesses, have reporters present, take sworn testimony, and accord the accused the right of confrontation and cross-examination. That sort of proceeding would unnecessarily muddle the appellate processes.
In this instance, the board of review properly considered the medical reports together with the evidence in the record, reached the conclusion that the interests of justice required no further hearing on accused’s mental condition, and thereupon affirmed the conviction. Therefore, I join in affirming its decision.